Per Curiam,
An appellate court will not review a taxation of costs by the common pleas where the adjudication complained of relates to the number and materiality of tbe witnesses in attendance, length of time they were in attendance, the number of miles traveled by them, or by the officer or other person serving the subpoena, and similar matters of facts. These matters cannot be considered because the evidence upon which they are based is not brought up with the record. Errors of law, however, apparent on the face of the record will be reviewed : Hartley v. Weideman, 28 Pa. Superior Ct. 50. The same rule applies to an appeal from the taxation of costs by the quarter sessions. It is not claimed that as to these matters the ruling of the court below can be reviewed, but an elaborate argument is made to show that the court committed error of law, which is apparent upon the face of the adjudication, in not holding, in effect, that the defendant was estopped from questioning the bill of costs in the particulars referred to in the adjudication. This contention is based on the fact that the county began paying the witnesses on the third day after the defendant was sent to prison, and that the defendant had not excepted to the bill of costs prior to that time. If this contention of the county prevails it will be enabled to obtain reimbursement *348from the defendant of the amount of illegal costs that it paid. Thus, although the defendant was sentenced to pay, inter alia, legal costs only, he will be compelled to pay costs which are admittedly illegal. To state the question is to answer it, and we need add nothing further to what the learned president judge of the court below has said upon the subject. Even if it be conceded for the sake of the argument that the question is one of law arising upon the adjudication, the appeal is without merit.
The order is affirmed at the cost of the appellant.